Case 3:20-mj-70045-MAG Document1 Filed 01/22/20 Page 1of9

AO 91 (Rev. 11/11) Criminal Complaint

UNITED pis TBs DISTRICT COURT JAN 22 2029

-asasrenneniinensitdccuis SUSAN Y. SOONG
Northern District of California CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORN!2

 

 

 

 

United States of America )
3 MAG
Christopher Ernest Rocha ) Case M6. 3 20 7004 5 ,
) 0
)
)
—)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of —__ January 21,2020, inthecountyof =~ Sonoma_—_—_—s_siinthe
___Northern _ District of California ——_, the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 641 Theft of public money

Maximum penalties:
10 years imprisonment; 3 years supervised release; $25,000 Fine; $100
Special Assessment; and Restitution, if applicable

This criminal complaint is based on these facts:

See Affidavit of Nicholas J. Hamner, Postal Inspector, US Postal Inspection Service

@M Continued on the attached sheet,

Complainant’s signature

Nicholas J. Hamner
AUSA =
Printed name and title

Sworn to before me and signed in my presence.

Date: J- 22-20 AM

Judge's signature

 

Approved as to form

 

City and state: San Francisco, California Hon. Sallie Kim, U.S. Magistrate Judge

 

Printed name and title
Oo CO NSN DN A Be WY YO

NN sp bP DN KO DN DBD DR DR mm me let
“ao nN HO UH SF WY NY KY ODO CO TON OO OHKlUlULR LULU ODUCUCULreEl CUS

Case 3:20-mj-70045-MAG Document 1 Filed 01/22/20 Page 2 of 9

 

DAVID L. ANDERSON (CABN 149604) FILED
United States Attorney
JAN 22 2020
HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division SUSAN Y. SOONG
. CLERK, U.S. DISTRICT COURT
KEVIN RUBINO (C ABN 25 5677) NORTH DISTRICT OF CALIFORNIA

Assistant United States Attorney

450 Golden Gate Avenue, Box 36055
San Francisco, California 94102-3495
Telephone: (415) 436-7291

FAX: (415) 436-7234
Kevin.Rubino@usdoj.gov

Attorneys for United States of America
| UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION MAG

IN RE MATTER OF A CRIMINAL caseno, 3 80 70045

COMPLAINT AND ARREST WARRANT
FOR CHRISTOPHER ERNEST ROCHA AFFIDAVIT OF POSTAL INSPECTOR
NICHOLAS J. HAMNER IN SUPPORT OF

)
)
3
APPLICATION FOR AN ARREST WARRANT
)
)
)
)

 

 

 

I, Nicholas J. Hamner, Postal Inspector for the United States Postal Inspection Service
being duly sworn state:
I. INTRODUCTION

A. Purpose of Affidavit

1, I make this affidavit in support of the issuance of a criminal complaint and a
federal arrest warrant against Christopher Ernest Rocha (“ROCHA”) for violation of Title 18,
United States Code, Section 641 (Theft of Government Property) (hereafter, the “Target

Offense”) committed on or about January 21, 2020 in the Northern District of California.

HAMNER AFF. ISO COMPLAINT 1

 
iA Be WH WN

Oo CO ~~ D

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-mj-70045-MAG Document 1 Filed 01/22/20 Page 3 of 9

B. Sources of Information

2. The facts set forth in this affidavit are based on my own personal knowledge,
knowledge obtained from other individuals during my participation in this investigation,
including other law enforcement officers/agents who have participated in this investigation, my
review of documents and computer records related to this investigation, communications with
others who have personal knowledge of the events and circumstances described herein, and
information gained through my training and experience. I have also conducted my own
investigation into ROCHA. My participation in this investigation, as well as my experience and
training as a Postal Inspector, form the basis of the opinions and conclusions set forth below.

3. I have not included each and every fact known to me concerning this
investigation. I have only set forth the facts I believe are necessary to establish probable cause
that the aforementioned violation of federal law has occurred. Further, my interpretations and
explanations of the significance of certain events, records, and statements discussed herein may
evolve or change as the investigation progresses and/or new information is discovered.

Il. AFFIANT BACKGROUND AND APPLICABLE LAW

A. Agent Experience and Background

4. I am a Postal Inspector of the United States Postal Inspection Service (“USPIS”),
the law enforcement arm of the United States Postal Service (“USPS”). I have been employed as
a Postal Inspector since April 2017. I completed 12 weeks of training at the USPIS National
Training Academy to become a Postal Inspector. My training included learning how to conduct
investigations into a variety of federal crimes.

5. Currently, I am assigned to the San Francisco External Crimes team, where my
responsibilities include the investigation of mail theft, identity theft, financial fraud, burglaries,
and violent crimes. In this position, I have investigated and participated in the charging of
multiple federal cases involving various federal offenses. I am familiar with the types of

evidence gathered in a variety of investigations of theft of government property.

HAMNER AFF. ISO COMPLAINT 2

 
oO Oo SN DH A BR WY HR Oe

Nm NO NO HN BP KPO) KN RQ RO mm le
oH NY DH WH BB WW HO K& ODO OHO TFB NN DB WH FSF WD NY KF OS

 

 

Case 3:20-mj-70045-MAG Document1 Filed 01/22/20 Page 4 of 9

6. During my career as a Postal Inspector, I have personally investigated or assisted
in numerous investigations of theft of USPS property, burglaries, robberies, mail theft,
workplace violence, identity theft, bank fraud, and wire fraud. I have received specialized
training as an instructor in firearms proficiency and law enforcement tactics.

7. Prior to working for the USPIS, from May 2010 to April 2017, I was employed by
the United States Air Marshal Service, whose mission is to detect, deter, and defeat criminal and
terrorist activity that target the transportation system of the United States. As a Federal Air
Marshal, I completed hundreds of covert missions both domestically and internationally.

8. In addition to the training and experience discussed above, I have also spoken to
and worked with more experienced federal and state agents and officers throughout my career.

B. Applicable Law

9. Title 18, United States Code, Section 641 prohibits a defendant from embezzling,
stealing, or knowingly converting to his own use, or the use of another, any record, money, or
thing of value of the United States or of any department or agency thereof.

Il. FACTS ESTABLISHING PROBALE CAUSE

A. ROCHA’s Prior Criminal History

10. | ROCHA is approximately 50 years old. Based on an initial review of his criminal
history, it appears ROCHA’s contact with the criminal justice system began with a felony
conviction at the age of 21, and it continued through his arrest approximately six months ago for
multiple felonies, including unlawful possession of a firearm and carrying a loaded firearm in a
public place. The current status of the most recent charges are unknown at present.

11. In the intervening 29 years, ROCHA has served two multi-year prison sentences
in the California Department of Corrections and Rehabilitation. In 1995, he was sentenced to
three years in prison for assault with a firearm. In 2003, he was sentenced to two years in prison
for felony domestic violence. During this time, ROCHA has also repeatedly violated the terms
of his parole, including violations in 1998, 1999, and 2000.

B. The Current Investigation of ROCHA

HAMNER AFF. ISO COMPLAINT 3

 
oOo CO NN HR Hn FR W YN

NH NO WH HPO HO NH NH NPN NO —|— —& FF FF FO OS PFO aeSllUlc ES lh
So JN KH AH FP WW NY KY DTD OO OH NHN HB FH FP WD NH | OS

 

 

Case 3:20-mj-70045-MAG Document 1 Filed 01/22/20 Page 5 of 9

12. | ROCHA is employed as a driver for an independent trucking company that
supplies transportation services to USPS. As part of his job responsibilities, ROCHA transports
U.S. mail, as well as money and other property of the USPS, from post offices in Sonoma
County to a USPS processing and distribution center (“PDC”) in San Francisco. On many
weekdays since approximately December 2019, ROCHA has collected one white canvas bag
from the U.S. Post Office at 160 Foss Creek Circle in Healdsburg that contained all or most of
the proceeds of the Post Office’s retail transactions that day, including cash, checks, and/or
money orders. On some days, the white canvas bag collected by ROCHA at the Healdsburg Post
Office also contained registered mail sent by USPS customers. Before ROCHA took possession
of these bags, USPS practice is to close, lock, and seal the bags with a tamper-proof U.S.
Registered Mail seal with a unique tracking number. Within the Postal Service, such bags are
sometimes referred to as “registry bags.” Before collecting a registry bag, the driver must sign a
registry book indicating that they took possession of the bag.

13. On at least six occasions over the past six weeks, ROCHA failed to deliver to the
PDC in San Francisco the registry bag that he collected from the post office in Healdsburg. On
January 9, 2020, I spoke with P.J., a registry clerk at the San Francisco PDC. P.J. showed me the
“Daily Bank Checklists” maintained at the PDC to record the delivery of registry bags from area
post offices. On the daily checklists dated December 9, 10, 12, 26, and 30 of 2019, the box to
indicate that the deposit for the Healdsburg Post Office was received was left unmarked. On
January 17, 2020, I obtained from P.J. the San Francisco PDC Checklists for January 10 and 15,
2020. Those daily checklists also did not have marks for the Healdsburg Post Office, indicating
that the San Francisco PDC did not receive a registry bag from the Healdsburg Post Office for
those days either. The day before, January 16, 2020, I reviewed the registry book at the
Healdsburg Post Office that records the collection of delivery bags by drivers. A signature that
looks like “Christopher Rocha” appears in the registry book for the lines dated December 9, 10,
12, 30 of 2019 and January 10 and 15 of 2020. According to the Daily Bank Checklists in San

Francisco, those are all of the days for which a registry bag from Healdsburg was not delivered

HAMNER AFF. ISO COMPLAINT 4

 
i)

Oo Oo SN DO NH SE W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-mj-70045-MAG Document1 Filed 01/22/20 Page 6 of 9

to the PDC, with the exception of December 26, 2019. An unidentified signature is on the
Healdsburg registry book for that date. Based on these and other facts, the Postal Inspection
Service undertook a further investigation into ROCHA’s activities.

Cc. ROCHA’s Current Offense

14. On January 21, 2020, I travelled to the Healdsburg Post Office and took pictures
of the checks and cash bills before they were put inside the Healdsburg registry bag. On that
same day, Postal Inspectors Tyler Sherman and Dallas Lowry initiated surveillance of ROCHA
and observed him a vehicle marked on the side with the number “890045.” Based on my
participation in this investigation, I believed the vehicle to be ROCHA’s assigned delivery truck.
On the evening of January 21, Inspectors Sherman and Lowry surveilled ROCHA as he traveled
to the Healdsburg Post Office. After ROCHA arrived, I observed him in the Healdsburg Post
Office. I saw ROCHA take custody and sign for the registry bag containing the cash from the
day’s transactions. Shortly thereafter, Inspectors Sherman and Lowry saw ROCHA carry a white
bag of the same general size as a registry bag under his left arm into the cab of his truck before
departing the Healdsburg Post Office.

15. Later that evening, ROCHA arrived at the Santa Rosa Main Post Office. There
ROCHA loaded U.S. mail, one registry bag, and one registry parcel into his trailer. Inspectors
Sherman and Lowry observed ROCHA throw a pack of small papers and a dark-colored plastic
material into the Santa Rosa Main Post Office dumpster. Inspectors Sherman and Lowry
searched the Santa Rosa Main Post Office dumpster and found a torn USPS remittance pouch
with a registered mail label bearing RF 324 258 424 US. This is the same type of pouch in
which the USPS sometimes stores cash being transferred in a registry bag. Below the USPS torn
remittance pouch, there were 12 checks and one Healdsburg Post Office deposit ticket dated
January 21, 2020. A check of USPS registered mail label RF32 4258 424 US in postal indices
indicated that the remittance pouch was from the Healdsburg Post Office on January 21, 2020.

16. Inspectors Sherman and Lowry observed ROCHA depart from the Santa Rosa

Main Post Office and travel on California Highway 101 South. Postal Inspectors Sherman and

HAMNER AFF. ISO COMPLAINT 5

 
ho

Oo So SN DO TH SF OW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-mj-70045-MAG Document 1 Filed 01/22/20 Page 7 of 9

Lowry followed ROCHA until he arrived at the San Francisco PDC. Inspectors then arrested
ROCHA in his vehicle. Incident to ROCHA’s arrest, I searched the cabin of the truck he was
driving and found a stack of cash wrapped in a rubber band in the inner pocket of a jacket draped
over the driver-side seat. The top bill in the stack had the same serial number as one of the bills I
photographed at the Healdsburg Post Office before placing it in the registry bag. I later
confirmed the serial numbers on other bills in the stack matched those I photographed at the
Healdsburg Post Office earlier in the day. The stack contained over $5,000 in cash.

D. ROCHA’s Admissions Following Arrest

17. After being arrested, ROCHA was escorted to an interview room at the USPIS
San Francisco Domicile located at the San Francisco PDC. There I read to ROCHA Miranda
warnings from Inspection Service Form 1067 “Warning and Waiver of Rights.” I gave the form
to ROCHA and he signed and dated it, indicating that he understood his rights. He also signed
and dated the waiver portion of the form, indicating that he waived his rights and agreed to speak
with us.

18. | Asummary of some of ROCHA’s statements during the interview are detailed
below. According to ROCHA, he lives at his mother’s house in Fresno. In December, his
current employer asked him to provide transportation services for the USPS in and around
Sonoma County during the Christmas season. ROCHA said he travels to Petaluma for this job at
the beginning of the week, stays at a hotel in that area, and then returns home to Fresno for the
weekend.

19. ROCHA stated that, on January 21, 2020, he picked up the registry bag from the
Healdsburg Post Office. He said he opened the bag while driving to the Santa Rosa Main Post
Office and removed its contents. ROCHA stated that he took the cash and put it in his coat
pocket. ROCHA said he took the checks and receipts in the registry bag and threw them in a
dumpster at the Santa Rosa Main Post Office. ROCHA said he stopped his truck at an exit along

Interstate 580 where he threw the canvas registry bag in a bush.

HAMNER AFF. ISO COMPLAINT 6

 
Oo Oo JT DA WH BP WH NO

NN NO PO ND NH NY NY NO NO = | KF FF Fe FEF OF OS S|
o SN ONO UO BP WO NSO SKY ODO OBO Oo HN HN OH Re WD NY KEK OS

 

 

Case 3:20-mj-70045-MAG Document 1 Filed 01/22/20 Page 8 of 9

20. ROCHA admitted that he has taken registry bags from the Healdsburg Post Office
on other occasions and stolen the cash inside. ROCHA stated that there is usually about $6,000
in each bag. ROCHA estimated that he has taken three or four bags and stolen approximately
$18,000. ROCHA said he used this money to pay bills, party with friends in Fresno, and buy
drugs. ROCHA stated he used $4,500 of the cash he had stolen from registry bags to purchase a
Corvette and used other stolen money to buy rims and tires for that vehicle. (Of note, inspectors
have observed ROCHA driving a Corvette while conducting surveillance during the course of
this investigation.) ROCHA stated that at least one of the registry bags that he opened contained
USPS payroll checks.

21. | ROCHA stated that he started taking registry bags from the Healdsburg Post
Office a few weeks before Christmas. ROCHA stated that if he signed for a registry bag and it
was not turned in then that means he stole the bag. ROCHA said it was possible he took a total
of seven registry bags from the Healdsburg Post Office.

22. ROCHA confirmed that in addition to stealing registry bags, he also takes
packages from the back of his truck. ROCHA said that he stole the first of these packages
because it smelled like “weed.” When he opened the package, he found that it in fact contained
about a pound of “weed.” He said that he has also taken other packages that contained women’s
clothing, which he gave to family members for Christmas. He said he took some St. Lucia
stamps that he has at his house in Fresno inside a safe.

23. | ROCHA stated he uses meth and smokes marijuana and that he used drugs at
approximately 5:00 PM before he started work on January 21, 2020. ROCHA confirmed that he
was capable of talking to us and understood everything that was going on. ROCHA stated he
had meth in his wallet and some “bud” in his hotel room in a jar.

24. During the interview ROCHA gave consent for us to search his hotel room at the
Motel 6 in Petaluma (Room 152). ROCHA said he does not keep any cash or meth in his hotel
room. He also gave consent for us to search his truck at the San Francisco PDC and his Corvette

parked at the lot of his employer in Petaluma.

HAMNER AFF. ISO COMPLAINT 7

 
oO CO NHN DO OO BP WD He

Ny NO WH NPB NH NY NY VN NO KF KF KF HEF ES PEO OF ESO eS hl

 

 

Case 3:20-mj-70045-MAG Document 1 Filed 01/22/20 Page 9 of 9

V. CONCLUSION

25. On the basis of my participation in this investigation and the information
summarized above, I believe that, on January 21, 2020, in the Northern District of California,
ROCHA knowingly committed the crime of theft of government property in violation of Title 18
of United States Code § 641.

I declare under penalty of perjury that the statement above are true and correct to the best

of my knowledge and belief.

I S J. HAMNER
Postal Inspector
United States Postal Inspection Service

SWORN.AND SUBSCRIBED TO BEFORE ME
THIS-22 DAY OF JANUARY, 2020.

KA

HONORABLE SALLIE KIM
United States Magistrate Judge

 

HAMNER AFF. ISO COMPLAINT 8

 
